UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 /A Amendment #1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Black Hawk Exploration, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 27-0670160 (I.R.S. Employer Identification Number) 1174 Manito NW, PO Box 363, Fox Island, WA 98333 Telephone: (253) 973-7135, Fax: (253)549 4329 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Southwest Business Services LLC 9360 W. Flamingo #110-158 Las Vegas, NV 89147 Tel: 702-382-1714, fax 702-382-1759 (Name, address and telephone number of agent for service) Please send copies of all correspondence to: William L. MacDonald Macdonald Tuskey Corporate & Securities Lawyers Suite #1210, 777 Hornby Street, Vancouver, B.C., V6Z 1S4, Canada Telephone: (604) 648-1670, Facsimile: (604)681-4760 Approximate Date of Commencement of Proposed Sale to the Public:As soon as practicable after this Registration Statement is declared effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box. R If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Prospectus number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting company R CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered(1) Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price (US$) Amount of registration fee(2) Common Stock, $0.001 par value Common Stock, $0.001 par value 21,435,294(3) $ 0.85 $ 0.85 Total Registration Fee $2,389.98 (5) (1) An indeterminate number of additional shares of common stock shall be issuable pursuant to Rule 416 to prevent dilution resulting from stock splits, stock dividends or similar transactions and in such an event the number of shares registered shall automatically be increased to cover the additional shares in accordance with Rule 416 under the Securities Act. (2) Estimated in accordance with Rule 457(c) solely for the purpose of computing the amount of the registration fee based on a bona fide estimate of the maximum offering price. (3) Represents shares of our common stock were previously acquired by and issued to the Selling Shareholders in private transactions directly with us or with one of our affiliates. All of these shares are offered by the Selling Shareholders. (4) Represents shares of our common stock, par value $0.001 per share, which we are offering directly through our officers and directors, with a minimum investment of 5,000 shares. (5) Previously paid. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON THE DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON THE DATE AS THE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. PROSPECTUS BLACK HAWK EXPLORATION, INC. The information in this Prospectus is not complete and may be changed. The Selling Shareholders may not sell these securities until this registration statement is declared effective by the United States Securities and Exchange Commission. This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion , 2010 Direct Public Offering Price:$0.85 per share Secondary Selling Shareholder Offering Price: $0.85 per share Black Hawk Exploration, Inc. (the “Company”, “us”, “we”, “our” is registering a total of 39,543,294 shares of our common stock. Of the shares being registered, 21,435,294 are being registered for sale by current holders of our common shares as listed in ‘Selling Shareholders” further in this Registration Statement (the “Selling Shareholders”), and 18,000,000 are being registered for sale by us. The offering of the 18,000,000 shares is a “best efforts” offering, which means that our directors and officers will use their best efforts to sell the common stock and there is no commitment by any person to purchase any shares.There is no minimum number of shares required to be sold to close the offering. However, each individual subscriber must purchase a minimum of 5,000 shares. The offering period will be open for 30 days and our management at their sole discretion may terminate the offering at any time prior to the expiration of the initial 30 days of the offering. Our management at their sole discretion may extend the period for an additional 60 days of the offering if not all 18,000,000 shares are sold at the end of the initial 30-day offering period. Proceeds from the sale of the shares will be used to fund the initial stages of the Company’s exploration of its mineral properties. This offering will end no later than six (6) months from the offering date. The offering date is the date by which this registration statement becomes effective. This is a direct participation offering since we, and not an underwriter, are offering the stock. Kevin Murphy, our President and CEO will be the sole individual responsible for selling our direct primary offering to the public. We are also registering 21,435,294previously issuedshares of our common stock, which may be resold from time to time by certain Selling Shareholders.These shares were acquired by the Selling Shareholders directly from us in private offerings that were exempt from registration requirements of the Securities Act of 1933. A registration statement under the Exchange Act relating to these securities has been filed with the Securities and Exchange Commission. Our Selling Shareholders may not offer or sell their shares of our common stock until this registration statement is declared effective. We have been advised by the Selling Shareholders that they may offer to sell all or a portion of their shares of common stock being offered in this prospectus from time to time. Please see “Plan of Distribution” at page 18 for a detailed explanation of how the securities may be sold. The Selling Shareholders may sell all or a portion of their shares through public or private transactions at prevailing market prices or at privately negotiated prices. We will not receive any of the proceeds from the sale of shares by the Selling Shareholders.The primary affiliates of our company, Kevin M. Murphy (our President, Chief Executive Officer, and Director) and Howard Bouch (our Director, Secretary and Treasurer) will be selling their shares of our common stock in this offering. 1 Mr. Murphy will be selling shares of our stock both on his own behalf and on behalf of our company.Investors will be able to differentiate whether they are purchasing Mr. Murphy’s shares, or shares being sold on our behalf, because shares being sold on our behalf will be offered with a subscription agreement between the investor and our company. Neither the Securities and Exchange Commission nor any state regulatory authority has approved or disapproved of these securities, endorsed the merits of this offering, or determined that this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. An investment in our securities is speculative. Investors should be able to afford the loss of their entire investment.See the section entitled “Risk Factors” beginning on Page 10 of this Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this Prospectus.Any representation to the contrary is a criminal offense. This Prospectus shall not constitute an offer to sell or the solicitation of an offer to buy these securities, nor shall the selling security holderssell any of these securities in any state where such an offer or solicitation would be unlawful before registration or qualification under such state’s securities laws. You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information different from that contained in this Prospectus. The selling shareholders are offering to sell, and seeking offers to buy, their common shares, only in jurisdictions where offers and sales are permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of our common shares. The date of this prospectus is , 2010 The following table of contents has been designed to help you find important information contained in this prospectus. We encourage you to read the entire prospectus. 2 TABLE OF CONTENTS PROSPECTUS 1 PROSPECTUS SUMMARY 4 THE OFFERING 5 RISK FACTORS 7 USE OF PROCEEDS 13 DETERMINATION OF OFFERING PRICE 14 DILUTION 15 SELLING SECURITY HOLDERS 16 PLAN OF DISTRIBUTION 18 DESCRIPTION OF SECURITIES 23 INTERESTS OF NAMED EXPERTS AND COUNSEL 24 DESCRIPTION OF OUR BUSINESS 25 DESCRIPTION OF PROPERTY AND FACILITIES 29 LEGAL PROCEEDINGS 37 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 38 FINANCIAL STATEMENTS F-1 MANAGEMENT’S DISCUSSION AND ANALYSIS 39 PLAN OF OPERATION 43 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 45 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 46 EXECUTIVE COMPENSATION 49 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 51 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 52 DISCLOSURE OF SEC POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 53 REPORTS TO SECURITY HOLDERS 54 WHERE YOU CAN FIND MORE INFORMATION 54 DEALER PROSPECTUS DELIVERY OBLIGATION 55 INFORMATION NOT REQUIRED IN PROSPECTUS 55 FORWARD-LOOKING STATEMENTS SECURITIES AND EXCHANGE COMMISSION’S PUBLIC REFERENCE REPORTS TO STOCKHOLDERS DIVIDEND POLICY TRANSFER AGENT AND REGISTRAR EXPERTS 3 PROSPECTUS SUMMARY This Prospectus, and any supplement to this Prospectus include “forward-looking statements”. To the extent that the information presented in this Prospectus discusses financial projections, information or expectations about our business plans, results of operations, products or markets, or otherwise makes statements about future events, such statements are forward-looking. Such forward-looking statements can be identified by the use of words such as “intends”, “anticipates”, “believes”, “estimates”, “projects”, “forecasts”, “expects”, “plans” and “proposes”.Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements.These include, among others, the cautionary statements in the “Risk Factors” section beginning on Page 10 of this Prospectus and the “Management’s Discussion and Analysis of Financial Position and Results of Operations” section elsewhere in this Prospectus. This summary only highlights selected information contained in greater detail elsewhere in this Prospectus. This summary may not contain all of the information that you should consider before investing in our common stock. You should carefully read the entire Prospectus, including “Risk Factors” beginning on Page 10, and the consolidated financial statements, before making an investment decision All dollar amounts refer to US dollars unless otherwise indicated. Our Business We were incorporated in the State of Nevada on April 14, 2005.We are engaged in the acquisition and exploration of mining properties.We have two wholly owned Nevada subsidiaries: Blue Lithium Energy Inc. We maintain our statutory registered agent’s office at 9360 W.Flamingo #110-158 Las Vegas, NV 89147 and our business office is located at 1174 Manitou Dr, PO Box 363, Fox Island, WA 98333. Our telephone number is (253) 973-7135 and our facsimile number is (253) 549-4329. Our corporate resident agent in Nevada is Southwest Business Services LLC located at 9360 W. Flamingo, Suite #110-158, Las Vegas, Nevada 89147. Our fiscal year end is August 31st. We are an exploration stage company and are primarily engaged in the exploration and development of gold, silver and lithium properties.We have acquired rights to mineral properties in Nevada which we refer to as the Clayton Valley Claims and the Dun Glen Project.Both of these properties are described in “Description of Properties” further in this Prospectus. 4 The Offering The 21,435,294 shares of our common stock being registered by this Prospectus for the Selling Shareholders represent approximately 35.6% of our issued and outstanding common stock as of April 26, 2010 .We are also offering 18,000,000 shares of our common stock in a direct offering.If we sell all 18,000,000 shares, they will account for approximately 23% of our issued and outstanding common shares after the close of the offering. Securities Offered: 39,435,294 shares of our common stock of which 21,435,294 are being offered by the Selling Shareholders and 18,000,000 are being offered by us in a direct offering. Price Per Share: We are offering the 18,000,000 shares of our common stock at a price of $0.85 per share. The Selling Shareholders may sell all or a portion of their shares through public or private transactions at prevailing market prices or at privately negotiated prices Maximum and Minimum Number of Securities to be Sold in this Offering: No minimum.The Selling Shareholders may sell up to 21,435,294 shares of our common stock and we are offering a maximum of 18,000,000 shares of our common stock. Securities Issued and to be Issued: As of April 26, 2010 we had 60,236,722 issued and outstanding shares of our common stock, and no issued and outstanding convertible securities. Our common stock is quoted on the OTC Bulletin Board under the symbol “BHWX.OB”. Trading of securities on the OTC Bulletin Board is often sporadic and investors may have difficulty buying and selling or obtaining market quotations, which may have a depressive effect on the market price for our common stock. Proceeds: We will not receive any proceeds from the sale of our common stock by the Selling Shareholders.If we sell all of the 18,000,000 shares we are offering, we will receive proceeds of $15,300,000 minus any offering expenses. Terms of the Offering This is a BEST EFFORTS OFFERING. This is a no minimum offering. Accordingly, as shares are sold we will use the money raised for our business. Each individual subscriber must purchase a minimum of 5,000 shares. We cannot be certain that we will be able to sell enough shares to sufficiently fund our operations. Plan of Distribution This is a direct public offering, with no commitment by anyone to purchase any shares. Our shares in this offering will be offered and sold by Mr. Kevin Murphy and Mr. Howard Bouch, our directors and officers. 5 SUMMARY OF FINANCIAL DATA The following table sets forth selected financial information, which should be read in conjunction with the information set forth in the “Management’s Discussion and Analysis of Financial Position and Results of Operations” section and the accompanying financial statements and related notes included elsewhere in this Prospectus. Three Months Ended February 28, 2010 (unaudited) Six Months Ended February 28, 2010 (unaudited) ($) Year ended August 31, 2009 Period from inception on April 14, 2005 to
